         Case 1:19-cv-01523-AWI-SAB Document 64 Filed 04/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   JORGE CONTRERAS,                                      Case No. 1:19-cv-01523-AWI-SAB
12                  Petitioner,                            DEATH PENALTY CASE
13           v.                                            ORDER SCHEDULING PETITIONER’S
                                                           MOTION FOR JUDICIAL NOTICE,
14   RONALD DAVIS, Warden of San Quentin State             INCORPORATION, AND RECOGNITION
     Prison,                                               OF REVISED REPORTER’S
15                                                         TRANSCRIPT
                    Respondent.
16

17

18

19
20

21          The record reflects that on March 29, 2021, Petitioner, through counsel, filed a motion

22 for: (i) judicial notice and incorporation of a portion of the lodged amended state record as

23 exhibits to his forthcoming federal habeas petition due June 9, 2021, and (ii) recognition of his

24 proffered revised portion of the previously lodged Reporter’s Transcript as the operative

25 transcript. (ECF No. 62.)

26          The motion has not been set for hearing.

27          Accordingly, Respondent shall file his response to the instant motion by not later than

28 April 30, 2021. Petitioner’s reply, if any there be, shall be filed not later than seven (7) days
                                                  1
          Case 1:19-cv-01523-AWI-SAB Document 64 Filed 04/19/21 Page 2 of 2


 1 from the filed date of the response. Thereupon, the matter shall be deemed submitted.1

 2
     IT IS SO ORDERED.
 3

 4 Dated:        April 16, 2021
                                                                UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27   1
      See Standing Order in Light of Ongoing Judicial Emergency in the Eastern District of California, and General
     Orders in the Eastern District of California regarding COVID-19 Emergency available at:
28   http://www.caed.circ9.dcn/index.cfm/iCAED/coronavirus-covid-19-guidance/
                                                            2
